Case 1:19-cv-01291-STA-jay Document 51 Filed 05/04/21 Page 1 of 5                    PageID 2159



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


JAMES S. SCOTT,                                  )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )              Case No. 1:19-cv-01291-STA-jay
                                                 )
THE WISE CO., INC., and                          )
D. CANALE & CO.,                                 )
                                                 )
       Defendants.                               )


                     ORDER OF DISMISSAL WITHOUT PREJUDICE


       Before the Court is a Third Amended Complaint filed by Plaintiff James S. Scott. Plaintiff,

who is acting pro se, initiated this action on December 13, 2019, by filing a complaint alleging the

violation of federal employment laws. Scott amended his complaint (ECF No. 8) just a short time

later on January 7, 2020, and then again with leave of court by filing a second amended complaint

(ECF No. 15) on March 24, 2020. Nine of the eleven Defendants named in the second amended

complaint moved to dismiss it for insufficient service of process, and the Court granted each of

their motions. See Order Granting Mots. to Dismiss, Sept. 28, 2020. The Court’s dismissal of the

claims, however, was without prejudice to Plaintiff’s right to raise them in another pleading.

       While the motions to dismiss for insufficient service were pending, Plaintiff requested

permission to amend his pleadings yet again. On November 5, 2020, the Magistrate Judge granted

Plaintiff’s motion to file a third amended complaint. The Magistrate Judge concluded that Plaintiff

had shown good cause to amend: his proposed amended pleading would reduce the number of

Defendants from eleven to two and the number of claims for relief from sixteen to five. So having
Case 1:19-cv-01291-STA-jay Document 51 Filed 05/04/21 Page 2 of 5                    PageID 2160




obtained leave to amend again, Plaintiff filed his third amended pleading (ECF No. 48) on

December 1, 2020, almost one year after he had filed suit.

       Now more than five months after filing his new pleading, Plaintiff has never caused

summons to issue, despite the fact that the Court had already identified the defects in Plaintiff’s

earlier attempts at service, dismissed Plaintiff’s previous pleadings for failure to serve the

Defendants properly, and outlined the correct procedure for service of process. In fact, after the

Magistrate Judge granted Plaintiff permission to file a third amended complaint in November

2020, the two parties named as Defendants in Plaintiff’s third amended pleading, The Wise Co.,

Inc. and D. Canale & Co., filed a motion for clarification. The parties stated that Plaintiff had

mailed each of them copies of the proposed third amended complaint back in September 2020,

before the Court had ruled on the motions to dismiss the second amended complaint for insufficient

service or the Magistrate Judge had granted Plaintiff leave to file the third amended pleading. The

parties sought clarification about whether they were required to file a responsive pleading to the

third amended complaint, which Plaintiff had simply mailed to them. The Magistrate Judge

granted the motion for clarification and specifically stated that while Plaintiff had mailed the

parties a copy of the third amended complaint in September 2020 and then filed the pleading with

the Clerk of Court on December 1, 2020, Plaintiff had not caused summons to issue. Based on the

simple fact that Plaintiff had not asked the Clerk to issue summons, Plaintiff had not served the

parties with the third amended pleading. Therefore, The Wise Co., Inc. and D. Canale & Co. were

not under an obligation to file an answer. The Magistrate Judge issued his order granting the

motion for clarification on December 3, 2020.

       When no other activity occurred in the case after the Magistrate Judge’s order clarifying

the status of service of the third amended complaint, the Magistrate Judge entered another order



                                                    2
Case 1:19-cv-01291-STA-jay Document 51 Filed 05/04/21 Page 3 of 5                      PageID 2161




on February 22, 2021, directing Plaintiff to show cause as to why the Court should not dismiss the

case. The Magistrate Judge pointed out that Plaintiff had filed a third amended complaint in

December 2020 but never caused summons to issue. The show cause order gave Plaintiff until

March 19, 2021, in which to file a show cause response, and cautioned him that failure to respond

by that deadline might result in the dismissal of his case. In the ten weeks since the Magistrate

Judge issued his show cause order, Plaintiff has not responded to the show cause order, and in the

five months that have passed since the filing of the third amended complaint, Plaintiff has taken

no further action to serve The Wise Co., Inc. and D. Canale & Co. or to otherwise prosecute his

case.

        “Due process requires proper service of process for a court to have jurisdiction to adjudicate

the rights of the parties.” O.J. Distrib., Inc. v. Hornell Brewing Co., Inc., 340 F.3d 345, 353 (6th

Cir. 2003); see also Omni Capital, Int’l, Ltd. v. Rudolf Wolff & Co., 484 U.S. 97, 104 (1987)

(“Before a federal court may exercise personal jurisdiction over a defendant, the procedural

requirement of service of summons must be satisfied.”); Bank One of Cleveland, N.A. v. Abbe, 916

F.2d 1067, 1081 (6th Cir. 1990) (same). Actual knowledge of a lawsuit is not a substitute for

proper service. Collins v. Waste Mgmt., 2017 WL 6947871, at *2 (W.D. Tenn. Dec. 22, 2017),

report and recommendation adopted, 2018 WL 445125 (W.D. Tenn. Jan. 14, 2018).

        Federal Rule of Civil Procedure 4 governs service of the summons and complaint in federal

cases. Id. Rule 4(c) requires the plaintiff to serve the summons and complaint within the time

period allowed under Rule 4(m)—i.e., 90 days after the complaint is filed. Under Rule 4(m), “[i]f

a defendant is not served within 90 days after the complaint is filed, the court—on motion or on

its own after notice to the plaintiff—must dismiss the action without prejudice against that

defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m). “[T]he



                                                      3
Case 1:19-cv-01291-STA-jay Document 51 Filed 05/04/21 Page 4 of 5                      PageID 2162




plaintiff must provide proof of service to the court unless service is waived, and ‘proof must be by

the server’s affidavit’ unless there has been service by a marshal.” Collins, 2017 WL 6947871, at

*3 (quoting Fed. R. Civ. P. 4(l)(1)).

       Separately, Rule 41(b) states that “[i]f the plaintiff fails to prosecute or to comply with

these rules or a court order, a defendant may move to dismiss the action or any claim against it.”

Fed. R. Civ. P. 41(b). While it speaks of a defendant’s right to request dismissal, Rule 41(b) does

not abridge a district court’s inherent authority to dismiss a plaintiff’s case with prejudice for the

plaintiff’s failure to prosecute it. Link v. Wabash R. Co., 370 U.S. 626, 629 (1962). The Supreme

Court has remarked that this inherent authority “is necessary in order to prevent undue delays in

the disposition of pending cases and to avoid congestion in the calendars of the District Courts.”

Id. at 629–30; see also Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 363 (6th Cir. 1999) (stating that

the inherent authority to dismiss a case “is available to the district court as a tool to effect

management of its docket and avoidance of unnecessary burdens on the tax-supported courts and

opposing parties”).

       The Court finds that dismissal of Plaintiff’s suit is warranted under Rule 4(m) and Rule

41(b). Plaintiff was at all times on notice of his need to cause summons to issue and serve The

Wise Co., Inc. and D. Canale & Co. with proper process. In seeking leave to file a third amended

pleading, Plaintiff acknowledged that he had caused summons to issue and that the Federal Rules

of Civil Procedure required him to serve each of the defendants named in his earlier pleadings with

summons and a copy of the pleading. See Pl.’s Motion for Leave to File Third Am. or Corrected

Compl. July 29, 2020 (ECF No. 38) (“All Summons and Alias Summons have been issued, but

effective Service of Process is incomplete due to excusable neglect pursuant to Rule 6(b)(1)(B)

under the Federal Rules of Civil Procedure.”). Plaintiff had previously caused summons to issue



                                                      4
Case 1:19-cv-01291-STA-jay Document 51 Filed 05/04/21 Page 5 of 5                   PageID 2163




as to his amended complaint and his second amended complaint. See Summons Issued as to Am.

Compl., Feb. 20, 2020 (ECF No. 12); Summons Issued as to Second Am. Compl. & Cover Ltr.,

Mar. 25, 2020 (ECF No. 17-11).

       What is more, the previous orders in this case clearly spelled out Plaintiff’s duty to serve

the third amended complaint in a manner that complied with due process. The Court had already

dismissed Plaintiff’s second amended complaint for insufficient service of process in September

2020, and the Magistrate Judge had clarified in December 2020 that Plaintiff could not achieve

service on the Defendants named in his third amended complaint until he had caused summons to

issue. The Magistrate Judge’s February 2021 show cause order again referred to Plaintiff’s failure

to have summons issued or serve the Defendants named in the third amended complaint. Plaintiff

received notice of each of these orders electronically. See Agreement to Receive Notice of

Electronic Filing, Dec. 13, 2019 (ECF No. 6). Based on Plaintiff’s failure to heed these orders or

come forward to show why he needs more time to have summons issued or serve the third amended

complaint, the Court will dismiss the third amended complaint.          Therefore, this matter is

DISMISSED without prejudice for Plaintiff’s failure to serve the third amended complaint and

otherwise for his failure to prosecute his case.

        IT IS SO ORDERED.



                                       s/ S. Thomas Anderson
                                       S. THOMAS ANDERSON
                                       CHIEF UNITED STATES DISTRICT JUDGE

                                       Date: May 4, 2021




                                                    5
